The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 02/19/2021, the following is a Non-Final Office Action for Application No. 17180417.  

Status of Claims
Claims 1-16 are pending.

Drawings
The applicant’s drawings submitted on 02/19/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17180417, filed 02/19/2021 is a continuation of 15217188, filed 07/22/2016, now U.S. Patent #10943200 and having 2 RCE-type filings therein; claims foreign priority to 16177308.0, filed 06/30/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10943200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: presenting, to the agent, on a graphical user interface in the web client application, a voice in button, wherein selecting the voice in button causes an interaction between the agent and a client to be initiated; selecting the voice in button in the graphical user interface to start the interaction with the client and the agent on the web client application; determining an agent guide script-flow associated with an interaction type of the interaction using a processor to access a script-flow service application on a client server; displaying in the graphical user interface in the web client application the determined agent guide script-flow to the agent, if an agent guide script-flow associated with the interaction type exists, wherein the agent guide script-flow is received by the web client application from the script- flow service application on the client server; and completing the interaction with the client with or without the agent guide script-flow on the graphical user interface, wherein the agent completes the interaction without the agent guide script-flow if one for the interaction type does not exist.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
non-transitory computer readable medium programmed with computer readable code that upon execution by a computer processor causes the computer processor to: present, to the agent, on a graphical user interface in the web client application, a voice in button, wherein selecting the voice in button causes an interaction between the agent and a client to be initiated; accept input from the agent, the agent input selecting the voice in button in the graphical user interface to start the interaction with the client and the agent on the web client application; determine an agent guide script-flow associated with an interaction type of the interaction using a processor to access a script-flow service application on a client server; display in the graphical user interface in the web client application the determined agent guide script-flow to the agent, if an agent guide script-flow associated with the interaction type exists, wherein the agent guide script-flow is received by the web client application from the script- flow service application on the client server; and complete the interaction with the client with or without the agent guide script-flow on the graphical user interface, wherein the agent completes the interaction without the agent guide script-flow if one for the interaction type does not exist.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory medium is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory medium limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determine an agent guide script-flow associated with an interaction type of the interaction by a processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determine an agent guide script-flow associated with an interaction type of the interaction by a processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0016 wherein the processing system 206 can comprise a microprocessor and other circuitry that retrieves and executes software 202 from storage system 204.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bethea et al. (US 20110211687 A1) hereinafter referred to as Bethea in view of Petty et al. (US 6337858 B1) hereinafter referred to as Petty. 

Bethea teaches:
Claim 17.  A method of running an agent guide script-flow for an agent in a web client application, the method comprising: 
presenting, to the agent, on a graphical user interface in the web client application, a voice in button, wherein selecting the voice in button causes an interaction between the agent and a client to be initiated; selecting the voice in button in the graphical user interface to start the interaction with the client and the agent on the web client application (Fig.3 and ¶0029 …If the user chooses to execute the new call flow, the exception condition call flow should record the event, and execute the new call flow in parallel with itself (this also requires UI integration, as all existing call flow UIs only allow a single executing call flow). The exception call flow will continue to monitor during the execution of the new call flow. If the user chooses to click the "exception." button on the new call flow during execution, the original exception call flow will take over as before, and merge its preserved state with the new state left by the new call flow. In this way there will only be one instance of the exception call flow, and one instance of a "normal" call flow executing at a given time. A "normal" call flow may also be referred to as a "base" call flow throughout this application. A base call flow may also be referred to as an "originating" call flow…); 
determining an agent guide script-flow associated with an interaction type of the interaction using a processor to access a script-flow service application on a client server (¶0013 At 145, the CSR branches depending on whether or not the result of the entitlement query is true[155 or false[160. At 165, the CSR informs the caller that he or she is entitled to support. At 170, the 170, the CSR would inform the caller that they are not entitled to support if the entitlement query is false and the Call Flow 100 would end at 180. The statements, which would be read to the caller, would appear in a user interface.  ¶0035 The next step is to translate each of the recorded steps into a call flow. Depending on the type of node in the originating call flow, a branching condition or a trigger point can be used to provide an entry point to the enhanced call flow. ); 
displaying in the graphical user interface in the web client application the determined agent guide script-flow to the agent, if an agent guide script-flow associated with the interaction type exists, wherein the agent guide script-flow is received by the web client application from the script- flow service application on the client server (¶0013 The statements, which would be read to the caller, would appear in a user interface. ¶0054 FIG. 4 illustrates an example of computer architecture for implementing as the system and methods illustrated in FIGS. 1-3 and described above. The exemplary computing system of FIG. 4 includes: 1) one or more processors 401; 2) a memory control hub (MCH) 402; 3) a system memory 403 (of which different types exist such as DDR RAM, EDO RAM, etc,); 4) a cache 404; 5) an I/O control hub (ICH) 405; 6) a graphics processor 406; 7) a display/screen 407 (of which different types exist such as Cathode Ray Tube (CRT), Thin Film Transistor (TFT), Liquid Crystal Display (LCD), DPL, etc.); and/or 8) one or more I/O devices 408); and 
completing the interaction with the client with or without the agent guide script-flow on the graphical user interface, wherein the agent completes the interaction without the agent guide script-flow if one for the interaction type does not exist (¶0013 At 145, the CSR branches depending on whether or not the result of the entitlement query is true[155 or false[160. At 165, the CSR informs the caller that he or she is entitled to support. At 170, the 170, the CSR would inform the caller that they are not entitled to support if the entitlement query is false and the Call Flow 100 would end at 180. The statements, which would be read to the caller, would appear in a user interface. ¶0040 At 245, the CSR determines if the call flow is complete. If no, proceed to 215. If yes, the CSR determines if the call flow is a base call flow at 250. If no, proceed to 255 and 215. If yes, the CSR determines whether to create a call flow "exception." If no, the call has failed and proceeds to 270. If yes, the "exception" call flow is activated at 265.).
Although not explicitly taught by Bethea, Petty teaches in the analogous art of originating voice calls from a data network:
presenting a voice in button  (C.4 L.1 The invention therefore provides a method and apparatus for permitting a user browsing a data network such as the Worldwide Web (WWW) or the Internet to establish voice communications with a service subscriber associated with an interactive information page of the data network. The interactive information page includes a "voice button" which may be activated by the user to initiate voice communications to obtain more detailed information about the items being advertised. The user may select a preferred medium for the voice communication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the originating voice calls from a data network of Petty with the system for call flow generation via real-time tracking of guided problem resolution of Bethea for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Bethea ¶0002 teaches that there is a need for a system for call flow generation via real-time tracking of guided problem resolution; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Bethea Abstract teaches adapting an existing call flow wherein the call flow, and Petty Abstract teaches providing voice communications between two parties using computer controlled telephony hardware; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Bethea at least the above cited paragraphs, and Petty at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the originating voice calls from a data network of Petty with the system for call flow generation via real-time tracking of guided problem resolution of Bethea.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Bethea teaches:
Claim 18.  The method of claim 17, further comprising initializing the graphical user interface in the web client application by the agent (¶0036-0037 Proceeding to 205, the Call Framework 200 is initialized. Typically, problem determination 205 begins when a caller contacts a call center.  Proceeding to 210, a base call flow is activated.).

Bethea teaches:
Claim 19.  The method of claim 17, wherein the graphical user interface integrates with script flow service application on the client server (¶0024 Once the exception condition call flow has been activated, the CSR or end-user adds or updates data in the available data set to reflect the changing state of the problem determination and resolution process dynamically. This requires integration with the client application, as special User Interface ("UI") elements will be required to support this capability.).

Bethea teaches:
Claim 20.  The method of claim 17, wherein the graphical user interface in the web client application includes a case menu (Fig. 1 and ¶0013-0014 As discussed above, FIG. 1 illustrates an example of a Custom Call Flow 100. Proceeding to 105, the CSR greets the caller. For example, the greeting could be "Hello! Do you know your Customer ID?" or a similar phrase. At 110, the CSR determines if the caller knows the "Customer ID" data element. If yes, proceed to 115; if no, proceed to 120. At 125, the caller's Customer ID is collected. At 130, the CSR looks up if the caller is an Authorized User. At 145, the CSR branches depending on whether or not the result of the entitlement query is true[155 or false[160. At 165, the CSR informs the caller that he or she is entitled to support. At 170, the 170, the CSR would inform the caller that they are not entitled to support if the entitlement query is false and the Call Flow 100 would end at 180. The statements, which would be read to the caller, would appear in a user interface. If the user does not have a Customer ID at 105, then the CSR proceeds to 120 and 135. At 135, the CSR collects the company name. At 140, the CSR looks up the company's user profile.).

Bethea teaches:
Claim 21.  The method of claim 17, wherein the interaction with the client is any one of a live telephone call, face-to-face, or a web chat session with the client (¶0013 As discussed above, FIG. 1 illustrates an example of a Custom Call Flow 100. Proceeding to 105, the CSR greets the caller. For example, the greeting could be "Hello! Do you know your Customer ID?" or a similar phrase. At 110, the CSR determines if the caller knows the "Customer ID" data element.).

Bethea teaches:
Claim 22.  The method of claim 17, wherein the graphical user interface further includes a pre-configured page that may be tailored for the particular agent (¶0049 At 380, the system modifies the base call flow, also known as an originating call flow, by determining the proper entry point for the new call flow. An entry point can be a branch or trigger point depending on the context in the originating call flow at which the exception was generated: If the exception was initiated at a stage in the originating call flow in which a branch node was being evaluated, and the cause of the exception is determined to be due to a missing branch condition, the branch in the originating call flow is updated for the new condition, such that the new condition is the entry point for the new call flow.).

Bethea teaches:
Claim 23.  The method of claim 17, wherein the graphical user interface includes a script-flow portion of the graphical user interface, wherein the script-flow portion includes a plurality of menu items that run the agent guide script-flow and assist the agent in the interaction with the client (¶0029 the exception condition call flow also should allow the runtime engine to monitor the data set in case activation conditions for other call flows are met. If the activation conditions are met for another call flow, the exception call flow should give the user the option of starting it. If the user chooses to execute the new call flow, the exception condition call flow should record the event, and execute the new call flow in parallel with itself (this also requires UI integration, as all existing call flow UIs only allow a single executing call flow)). 

As per claims 24-30 and 31-36, the medium and system tracks the method of claims 17-23 and 17-22, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 17-23 and 17-22 are applied to claims 24-30 and 31-36, respectively.  Bethea discloses that the embodiment may be found as a system (Fig. 1 and ¶0060).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160267422 A1
KOTHADIYA; Aditya Anil et al.
SYSTEM AND METHOD FOR FACILITATING SOCIAL RECOGNITION OF AGENTS
US 20160239848 A1
CHANG; Andrew Liang Ping et al.
METHOD AND SYSTEM FOR AUTOMATIC EXECUTION OF AT LEAST ONE NEXT ACTION DURING A CUSTOMER INTERACTION
US 20150227276 A1
Batti; Khadim et al.
METHOD AND SYSTEM FOR PROVIDING AN INTERACTIVE USER GUIDE ON A WEBPAGE
US 20150195406 A1
Dwyer; Michael C. et al.
REAL-TIME CONVERSATIONAL ANALYTICS FACILITY
US 20140119531 A1
Tuchman; Kenneth D. et al.
METHOD FOR PROVIDING SUPPORT USING ANSWER ENGINE AND DIALOG RULES
WO 03094490 A2
COTTE P et al.
Communication managing method for telecommunication web site, involves routing data indicating one end user unit to web site associated with another end user unit
NPL
NAQC 
Call Center Metrics:  Fundamentals of Call Center Staffing and Technologies


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623